                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

POWER INTEGRATIONS, INC.,

                   Plaintiff,


     V.                                                        C.A. No. 08-309 LPS


FAIRCHILD SEMICONDUCTOR
INTERNATIONAL, INC., FAIRCHILD
SEMICONDUCTOR CORPORATION and
FAIRCHILD (TAIWAN) CORPORATION,

                  Defendants,


                                     MEMORANDUM ORDER

          At Wilmington this 5th day of November, 2018:

          Having reviewed the parties ' recent submissions (D.I. 987-90), IT IS HEREBY

ORDERED that:

          Fairchild ' s objection to the Court' s October 31 Order (D.I. 984) excluding the customer

letters is OVERRULED. While there is relevance to these communications (though notably the

2014 letters post-date approximately 90% of the damages period), the strong countervailing

concerns identified in the Court's earlier Order (see id. at 2-3) substantially outweigh their

probative value. At bottom, the Court' s decision is the logical result of how Fairchild handled

privilege issues during discovery, an issue Fairchild fails to address in its recent letters.

          Fairchild's objections to the substance and procedure of the "Facts" contained in the

October 31 Order are OVERRULED, with the exception of a few edits contained in the attached,

revised version of the Facts. For the reasons stated in the earlier Order, the Court believes its

plan to read certain established facts to the jury is the most appropriate approach under the
applicable circumstances. Substantively, the Facts the Court will read to the jury are those that

are supported in the record and that, for one or more reasons, Fairchild is not able to contest, and

are also necessary to permitting both sides to have a full and fair opportunity to present their

cases to the jury, without the trial being derailed by distractions or unfair prejudice.




                                                           [~P-k
                                                       HO ORABLE LEONARD P. STARK
                                                       UNITED STATES DISTRICT COURT
                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF DELAWARE

POWER TNTEGRA TIONS, INC.,

                  Plaintiff,


     V.                                                        C.A. No. 08-309 LPS


FAIRCHILD SEMICONDUCTOR
INTERNATIONAL, INC., FAIRCHILD
SEMICONDUCTOR CORPORATION and
FAIRCHILD (TAIWAN) CORPORATION,

                  Defendants.



                                                FACTS
1.        Fairchild has recognized the importance of Power Integrations ' patents to the industry,
          describing them as key patents with epoch making technology.
2.        The importance of frequency jitter technology was known in the industry and to
          Fairchild.
3.        Customers in the industry sought the Power Integrations' jitter technology in the
          products that they purchased before 2006.
4.        It has not been determined whether customers of Fairchild sought frequency jitter
          technology in the products at issue in this case.
5.        Prior to 2004, a particular business unit of Fairchild in Korea not at issue in this case
          reverse-engineered Power Integrations ' products with the patented jitter technology.
6.        Prior to 2004, a particular business unit of Fairchild in Korea not at issue in this case
          copied the technology in the ' 876 patent.
7.        It has not been determined whether Fairchild reverse-engineered or copied any
          technology or products of Power Integrations with respect to the products at issue in this
          case.
